t c summary opinion united_states tax_court james p ellis petitioner v commissioner of internal revenue respondent docket no 11098-03s filed date james p ellis pro_se cynthia j olson for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined the following deficiencies in petitioner's federal income taxes and additions to tax for failure_to_file timely year deficiency addition to tax1 sec_6651 dollar_figure big_number big_number dollar_figure big_number 1figures are rounded to the nearest dollar after a concession the issues for decision are whether l respondent is estopped from asserting a deficiency against petitioner for petitioner is required to include in income a reward received from the internal_revenue_service irs during petitioner is entitled to deductions on schedule c profit or loss from business for and in excess of those allowed by respondent and petitioner is liable for additions to tax for failure_to_file timely his and federal_income_tax returns background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner 1respondent concedes that petitioner is entitled to a deduction for depreciation expenses of dollar_figure for resided in security colorado at the time the petition was filed petitioner a disc jockey failed to file timely federal_income_tax returns for taxable years and a petitioner's individual_income_tax_return for attached to petitioner's form_1040 u s individual_income_tax_return for was a schedule c on which petitioner reported gross_receipts of dollar_figure and contract labor costs of dollar_figure petitioner also deducted car and truck expenses of dollar_figure depreciation of dollar_figure office expenses of dollar_figure supplies expense of dollar_figure and utilities of dollar_figure during in response to his claim petitioner received a reward from the irs in the amount of dollar_figure respondent increased petitioner's gross_income by this unreported amount respondent disallowed dollar_figure of the deduction for car and truck expenses and all the deductions for contract labor expenses of dollar_figure due to lack of substantiation respondent also determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file his return b petitioner's individual_income_tax_return for a schedule c was also attached to petitioner's form_1040 for petitioner reported gross_receipts of dollar_figure and contract labor costs of dollar_figure petitioner deducted depreciation of dollar_figure tuxedo dry cleaning expenses of dollar_figure car and truck expenses of dollar_figure office expenses of dollar_figure supplies expense of dollar_figure and utilities of dollar_figure respondent disallowed deductions for all of the car and truck expenses and all of the contract labor expenses due to lack of substantiation respondent also determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file his return c petitioner's individual_income_tax_return for petitioner's schedule c for again reflected gross_receipts of dollar_figure and contract labor costs of dollar_figure petitioner also deducted dollar_figure for depreciation car and truck expenses of dollar_figure office expenses of dollar_figure supplies expense of dollar_figure utilities of dollar_figure and tuxedo dry cleaning expenses of dollar_figure respondent disallowed deductions for all of the dry cleaning and car and truck expenses as well as all of the contract labor and depreciation expenses due to lack of substantiation respondent also determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file his return in date over months after respondent issued the statutory_notice_of_deficiency in this case respondent mailed to petitioner a letter advising of changes to petitioner's statement of account for indicating that for the amount you now owe is none a estoppel discussion as a preliminary matter petitioner contends that he does not owe any_tax for because he received a letter from the irs dated date which stated that corrections had been made to his tax account and the amount you now owe is none it appears that respondent erroneously assessed the amount shown on the notice_of_deficiency for petitioner's taxable_year the letter respondent sent petitioner on date reversed that assessment because it had been made while petitioner's case was pending before this court see sec_6213 petitioner alleges that he is no longer liable for the deficiency in tax and the sec_6651 addition_to_tax for claiming that respondent's october letter led him to believe that his case had been resolved i'm going by what they told me if they were wrong and they made a mistake i believed them i trusted in them although not explicitly stated petitioner's argument essentially amounts to a claim of estoppel equitable_estoppel is a judicial doctrine that precludes a party from denying that party's own acts or representations that induced another to act to his or her detriment e g 74_tc_743 affd 673_f2d_784 5th cir it is to be applied against the commissioner only with utmost caution and restraint e g 98_tc_695 the doctrine_of estoppel is not applicable unless the party relying on it establishes all of the following elements at a minimum there must be a false representation or wrongful misleading silence the error must be in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the true facts and he must be adversely affected by the acts or statements of the person against whom an estoppel is claimed 67_tc_612 see also 439_f2d_1365 2d cir even if we assume that petitioner relied on respondent's letter petitioner has not presented any evidence that he was adversely affected by his reliance on the letter petitioner suffered no detriment that is legally recognizable he is only required to pay the tax that is lawfully owing he did not change a position to his detriment see reuben v commissioner tcmemo_2001_193 accordingly the doctrine_of estoppel does not apply in this case petitioner's position is further contrary to well-established law congress has provided that closing agreements under sec_7121 and compromise agreements under sec_7122 are the exclusive administrative means for the irs to settle civil tax disputes with finality see 278_us_282 58_tc_69 see also 444_f2d_530 6th cir affg tcmemo_1970_212 the record is devoid of any evidence that petitioner and respondent entered into a valid closing_agreement or compromise_agreement b deficiencies the commissioner's determinations are presumed correct and generally taxpayers bear the burden of proving otherwise 290_us_111 moreover deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deduction claimed 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the burden_of_proof may shift to the commissioner under sec_7491 because petitioner failed to comply with the requirements of sec_7491 however sec_7491 is inapplicable under sec_7491 respondent retains the burden of production only with respect to petitioner's liability for any additions to tax petitioner's income pursuant to sec_61 gross_income includes all income from whatever source derived unless excludable by a specific provision of the code petitioner does not dispute that during he received a reward from the irs of dollar_figure he testified that this amount was shared with several of his coworkers the letter the irs issued to petitioner identifying the reward was addressed solely to petitioner and did not indicate that he had an obligation to share the reward with anyone else petitioner did not present any argument that this amount is not includable in income the court therefore concludes that petitioner is required to include this amount in gross_income petitioner's deductions sec_162 allows a taxpayer deductions for ordinary and necessary business_expenses incurred during the taxable_year in carrying_on_a_trade_or_business generally a taxpayer must establish that deductions taken pursuant to sec_162 are ordinary and necessary business_expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 sec_1_6001-1 income_tax regs under sec_6001 a taxpayer bears the sole responsibility for maintaining his business records if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate however must have a reasonable evidentiary basis 85_tc_731 without such a basis such an allowance would amount to unguided largesse 245_f2d_559 5th cir the record does not contain any documents or reasonable evidence substantiating petitioner's claimed expenses therefore the court concludes that petitioner is not entitled to deduct any schedule c expenses for or in excess of amounts allowed by respondent c addition_to_tax for failure to timely file a tax_return under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax 116_tc_438 in order to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax for failure_to_file in the particular case id pincite once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner's determination is incorrect id pincite respondent contends that petitioner is liable for additions to tax pursuant to sec_6651 for and sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted for each month that the return is late the addition equal sec_5 percent of the tax required to be shown on the return not to exceed percent sec_6651 additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect id 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner agrees that he did not timely submit his federal_income_tax returns for or respondent has met his burden of production regarding petitioner's liability for the additions to tax petitioner did not provide any evidence that would demonstrate that he had reasonable_cause or lacked willful neglect in failing to timely file his returns respondent's determination as to the sec_6651 additions to tax is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
